


Exhibit 32.2
CERTIFICATION PURSUANT TO
18 U.S.C. SECTION 1350
AS ADOPTED PURSUANT TO
SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002
In connection with the Annual Report of WESCO International, Inc. (the
“Company”) on Form 10-K for the period ended December 31, 2014 as filed with the
Securities and Exchange Commission on the date hereof (the “Report”), the
undersigned, in the capacity and on the date indicated below, hereby certifies
pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the
Sarbanes-Oxley Act of 2002, that to his knowledge:
1.
The Report fully complies with the requirements of Section 13(a) or 15(d) of the
Securities Exchange Act of 1934; and

2.
The information contained in the Report fairly presents, in all material
respects, the financial condition and results of operation of the Company. 



Date:
February 24, 2015
By:  
/s/ Kenneth S. Parks
 
 
 
 
Kenneth S. Parks
 
 
 
 
Senior Vice President and Chief Financial Officer 
 





